     Case 3:20-cv-00782-DMS-AHG Document 148 Filed 03/04/21 PageID.2275 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     JACINTO VICTOR ALVAREZ, JOSEPH                      Case No.: 20-cv-00782-DMS (AHG)
       BRODERICK, MARLENE CANO, JOSE
12
       CRESPO-VENEGAS, NOE                                 ORDER OVERRULING
13     GONZALEZ-SOTO, VICTOR LARA-                         DEFENDANTS’ OBJECTION TO
       SOTO, RACQUEL RAMCHARAN,                            DISCOVERY ORDER
14
       GEORGE RIDLEY, MICHAEL JAMIL
15     SMITH, LEOPOLDO SZURGOT, JANE
       DOE, on behalf of themselves and those
16
       similarly situated,
17                           Plaintiffs-Petitioners,
18     v.
19
       CHRISTOPHER J. LAROSE, Senior
20     Warden, Otay Mesa Detention Center, et
       al.,
21
                         Defendants-Respondents.
22
23
24           This case comes before the Court on Defendants’ objection to Magistrate Judge
25     Alison Goddard’s September 18, 2020 Amended Order Resolving Joint Motion for
26     Determination of Rule 34 Site Inspection Discovery Dispute, Granting in Part and Denying
27     in Plaintiff Plaintiffs’ Motion for a Rule 34 Site Inspection. Plaintiffs filed an opposition
28     to the objection, and Defendants filed a reply. After reviewing these briefs, the Magistrate

                                                       1
                                                                                20-cv-00782-DMS (AHG)
     Case 3:20-cv-00782-DMS-AHG Document 148 Filed 03/04/21 PageID.2276 Page 2 of 2



 1     Judge’s Order and the relevant case law, the Court overrules Defendants’ objection.
 2           A magistrate judge’s decision on a nondispositive issue is reviewed by the district
 3     court under the “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A);
 4     United States v. Raddatz, 447 U.S. 667, 673 (1980); Bhan v. NME Hospitals, Inc., 929 F.2d
 5     1404, 1414 (9th Cir. 1991). “A finding is ‘clearly erroneous’ when although there is
 6     evidence to support it, the reviewing court on the entire record is left with the definite and
 7     firm conviction that a mistake has been committed.” United States v. United States
 8     Gypsum Co., 333 U.S. 364, 395 (1948). In contrast, the “contrary to law” standard permits
 9     independent review of purely legal determinations by a magistrate judge. See e.g., Haines
10     v. Liggetts Group, Inc., 975 F.2d 81, 91 (3d Cir. 1992); Medical Imaging Centers of
11     America, Inc. v. Lichtenstein, 917 F.Supp. 717, 719 (S.D. Cal. 1996). Thus, the district
12     court should exercise its independent judgment with respect to a magistrate judge’s legal
13     conclusions. Gandee v. Glaser, 785 F.Supp. 684, 686 (S.D. Ohio 1992).
14           Defendants’ objection to the Magistrate Judge’s Order does not establish that the
15     Magistrate Judge’s ruling was either clearly erroneous or contrary to law. Accordingly,
16     the Court overrules Defendants’ objection to the Magistrate Judge’s Order.
17           IT IS SO ORDERED.
18     Dated: March 4, 2021
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                 20-cv-00782-DMS (AHG)
